DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 17 April 2020 has been entered; claims 1-17 remain pending. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: regarding claim 1, the limitation “arsenic sulphides” appears to be redundant (“sulphide” not recited for the other metals), and regarding claim 10, the limitations “dimer fatty amine on the weight of… should likely be recited as “dimer fatty amine based on the weight of…” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 11 and 14, the limitations “aldehydes and ketone co-products of oxoalcohol production” render the claims indefinite, as the scope is unclear to the Examiner. 
With respect to claims 12 and 17, the limitations are rendered indefinite, as a selection of all unsaturated groups for R1-R4 (allowed by the language used) would appear to not yield a fatty dimeric nitrile which would be obtained from the reaction of fatty dimeric acid and ammonia (see Specification: Page 3, lines 13-27; Page 5-6).  The Examiner suggests requiring a degree of unsaturation as disclosed in the Specification Page 3, lines 28-31. 
Regarding claims 15 and 16, they are rejected for being dependent on a rejected base claim. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (U.S. Patent #4678562), hereinafter, “Keys”.
With respect to claims 14 and 15, Keys discloses polynitriles including C12-C22 (discrete range within “from 12 to 60 carbon atoms”) dimer fatty nitriles as coal froth flotation promoters (Column 4, line 59 through Column 5, line 20), in combination with a frother which can be embodied as cresol, polypropylene glycol alkyl or phenyl ethers wherein the polypropylene glycol methyl ethers have a weight average molecular weight of from about 200 to 600, meeting the limitations of claims 14 and 15. 
Regarding the product by process limitations recited in claims 14 and 15, relating to obtaining the dimer fatty nitrile from reaction of dimer fatty acid with ammonia at the recited pressure, ammonia addition rate, presence of a particular metal oxide catalyst, and temperature range recited for water removal under gas or vacuum, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Additionally, the Examiner acknowledges that one of ordinary skill in the art would have to select nitrile as the disclosed promotor from among those disclosed by Keys (fatty acid promoters, ester promotors, oxygenated versions thereof, and nitriles are disclosed as classes of promotors in column 3, line 35 through Column 4, line 65); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” nitriles as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Within the class of the disclosed nitrile promotors, Keys discloses that fatty dimer nitriles are desirable (Column 5, lines 12-15). 

With respect to claim 16, Keys discloses a dosage of 0,005 to 2 grams of promoter per kilogram of coal particles (Column 5, lines 32-35), and a dosage of 0.05 to 0.6 grams frother per kilogram of coal (Column 6, line 24-25), which overlaps a number of embodiments recited for the amount the fatty dimer nitrile/component a and frother/component b.
Keys and the claims differ in that Keys does not teach the exact same proportions for components a and b as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions for components a and b as taught by Keys overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Keys, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 17, Keys discloses C12-C22 (discrete range within “from 12 to 60 carbon atoms”) dimer fatty nitriles (Column 5, lines 12-16), which renders obvious formula 1 of Claim 17, as the number of carbons overlaps a number of possibilities for R1-R4 as recited in claim 17. 
Keys and the claims differ in that Keys does not teach the exact same proportions for R1-R4 as recited in the instant claims’ however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Keys overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Keys, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Allowable Subject Matter
Claims 1-13 are allowed pending resolution of any claim objections or rejections made under 35 USC 112, as Keys discloses coal flotation, and is silent with respect to dimer nitriles added in the treatment metal sulfide ores as recited in claim 1.
The Examiner would like to acknowledge the following references which are relevant to the claimed invention, but which fall short of teaching or suggesting the same: 
1) Ralston et al. (U.S. Patent # 2175093), in which is disclosed flotation agents for concentrating metallic sulfide ores using aliphatic dinitriles including adipodinitrile, 1,12-dicyanododecane, 1,16-dicayanohexadecane, pimelodinitrile, and sebacodinitrile, all of which are saturated dinitriles which would not result from the reaction of ammonia with dimer fatty acids as claimed; 
2) Lumsden et al. (WO 2007/059559), in which is disclosed a metal or mineral compound collector for metal sulfide ores comprising a nitrile functional group attached to a carbon chain (Abstract, Page 1, lines 5-11), wherein one nitrile group is preferred over a dimeric nitrile as taught on Page 20, lines 3-12 and shown in Example 1 on Page 22; again, Lumsden does not disclose fatty dimer nitrile; 
3) Virnig et al. (U.S. Patent # 6231784), in which is disclosed an extraction reagent for aqueous solutions comprising a dinitrile (Abstract; claim 18) which can include dinitriles from a dimerized unsaturated 18 carbon fatty acid; however, the other component of the extraction reagent is an aldoxime and no mention is made of sulfide metal ore treatment; 
4) Angman et al. (U.S. Patent Publication # 2016/0369155), in which is disclosed a method of inhibiting salt precipitation via addition of an organic dinitrile compound, wherein the dinitrile compounds may have alkenyl R groups or, can be considered “fatty dimer nitriles” (Abstract; Paragraph [0007]); however, no mention is made of metal sulfide ore treatment or any additional components that are consistent with the frothers and collectors as recited in claim 14; and 
5) Harwood et al. (U.S. Patent # 2166093), in which is disclosed methods of treating metal sulfide ores with one or a mixture of saturated and unsaturated nitriles (Page 1, right column through Page 2, left column); however, Harwood does not disclose fatty dimer nitriles.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	20 July 2020